Citation Nr: 0706167	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of left rib fractures.

2.  Entitlement to service connection for rhinitis/sinusitis.

3.  Entitlement to service connection for a tympanic membrane 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1953 to 
November 1955.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board remanded the 
case for additional development in December 2004; the case 
has now been returned to the Board for appellate review.

While the case was in appellate status, the RO increased the 
appellant's initial disability evaluation for the left rib 
disability from zero to 10 percent, effective April 17, 2003.  
However, it is presumed that the appellant is seeking the 
maximum benefit allowed by law and regulation for that 
disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial 10 percent evaluation 
assigned to the left rib disability when service connection 
was granted.  The appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted (April 17, 2003).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the issues on appeal are as set 
out on the title page.


FINDINGS OF FACT

1.  The appellant's left rib injury residuals are manifested 
by subjective complaints of constant pain and objective 
medical findings of tenderness about the tenth, eleventh and 
twelfth ribs on compression, taking a deep breath, coughing 
and walking. 

2.  No ribs have been removed or resected.

3.  No currently shown rhinitis or sinus condition is 
attributable to the appellant's active military service.

4.  The appellant does not currently experience any diagnosed 
disorder of the tympanic membrane.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of left rib fractures have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.41, 4.44, 4.45, 4.51, 4.71, 
Diagnostic Code 5297 (2006).

2.  The criteria for the establishment of service connection 
for rhinitis or a sinus condition have not been met.  
38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

3.  The criteria for the establishment of service connection 
for a tympanic membrane disorder have not been met.  
38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating and service connection claims by 
correspondence dated in June 2003, and February 2005.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating and what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records are included in the claims file.  The 
appellant was afforded VA medical examinations and a Board 
hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in August 2006.  
In addition, because the Board has denied the appellant's 
claims for an increased rating and for service connection, 
such information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating 
and service connection, as well as the assistance VA would 
provide.  Proceeding with this case in its current procedural 
posture would not therefore inure to the appellant's 
prejudice.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his left rib disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

There is no specific Diagnostic Code for the residuals of rib 
injury.  The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination; this 
is the highest evaluation available.  Under Diagnostic Code 
7805, scars may also be rated based on limitation of function 
of affected part.

The appellant's service-connected residuals of left rib 
fractures have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5297.  Diagnostic 
Code 5297 provides that a 10 percent evaluation is warranted 
for the removal of one rib or the resection of two or more 
ribs without regeneration.  A 20 percent evaluation is 
warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  A maximum 50 percent evaluation 
is warranted for the removal of six or more ribs.  Notes to 
this Diagnostic Code provide that the rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity.  However, rib resection is to be considered 
as rib removal when a thoracoplasty is performed for collapse 
therapy or to accomplish obliteration of space and will be 
combined with the rating for lung collapse or with the rating 
for lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a. 

The appellant testified at his June 2004 Board hearing that 
his ribs still bothered him and he described the pain as 
being constant in nature.  He said that he had a hard time 
sleeping at night and that if he turned or twisted a certain 
way, it would hurt.  He also said that he had no scars 
associated with the rib disability.  The appellant's son 
testified that if his father moved too quickly, he would 
quickly experience deep pain from his rib disability.

Review of the medical evidence of record reveals a private 
doctor treatment note dated in April 2003.  The doctor stated 
that the appellant's chest x-ray showed the existence of 
chronic obstructive pulmonary disease (COPD) and that the 
results were consistent with the appellant's fifty-pack-year 
history of cigarette smoking. 

The appellant underwent a VA medical examination in December 
2003; the examiner reviewed the appellant's claims file and 
medical records.  The appellant reported that his left lower 
rib area was painful and that it had been for years.  He also 
said that the ribs did cause some difficulty with lifting, 
coughing and lying on the area.  On physical examination, the 
lower left ribs were sore to touch.  The examiner rendered a 
diagnosis of remote rib fractures.  

There is no mention of any treatment for the left ribs in the 
private medical records, although the appellant's private 
psychiatrist, in a July 2004 written statement, indicated 
that the appellant experienced "intractable rib cage pain."  

The appellant underwent another VA medical examination in 
July 2005; the examiner reviewed the appellant's claims file.  
The appellant complained of pain when he lies on his left 
side.  He said that the pain was increased slightly with 
coughing.  The appellant also said that the pain occurred 
with walking more than ten yards.  The examiner noted that 
the appellant's chest x-rays and lung scan results had been 
consistent with COPD.  The most recent x-ray was also 
consistent with pulmonary fibrosis.  The appellant continued 
to smoke and he had an intermittent cough.  On physical 
examination, palpation of the chest produced exquisite 
tenderness about the tenth, eleventh and twelfth ribs.  The 
examiner rendered a diagnosis of rib fracture with local pain 
with compression, taking a deep breath, coughing and walking.

A 10 percent evaluation under Diagnostic Code 5297 requires 
the removal of one rib or the resection of two or more ribs 
without regeneration.  While such removal or resection has 
not been shown, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Thus, a 10 percent evaluation has been 
assigned under these provisions because pain and some 
functional loss have been shown.  However, the appellant's 
left rib disability does not more closely approximate the 
removal of two ribs.  

Consideration has also been given to rating the appellant's 
disability, by analogy, to arthritis.  The provisions of 
38 C.F.R. § 4.59 refer to the rating of painful motion, 
especially in the context of rating arthritis.  The 
limitation of motion must be objectively confirmed, as must 
be any functional loss caused by any pain.  If the rating 
criteria for arthritis were used to rate the appellant's 
disability, the rating would be based on limitation of motion 
of the joints involved, in this case the ribs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Although there are no 
specific criteria for rating limitation of motion of the 
ribs, a 10 percent rating may be assigned when a group of 
minor joints is affected by limitation of motion.  Diagnostic 
Code 5003; 38 C.F.R. § 4.45 (shoulders, elbows, wrists, hips, 
knees, and ankles are considered major joints; other groups 
of joints are considered "minor").  38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5003.  This is the maximum rating available.

The Board finds that since the initial grant of service 
connection, the objective evidence indicates that the 
appellant does experiences some functional impairment due to 
left rib pain that more nearly approximates the level of 
impairment required for the assignment of a 10 percent 
rating.  However, the clinical evidence does not demonstrate 
that the appellant has had any ribs removed or resected as a 
result of his rib injury in service.  Thus, an increased 
rating pursuant to the provisions of Diagnostic Code 5297 for 
removal of ribs is not warranted.  Likewise, none of the 
medical evidence demonstrates that the appellant has had or 
received treatment for pleurisy, lobectomy, pneumonectomy, or 
injuries of the pleural cavity due to his service-connected 
left rib injury.  For all the foregoing reasons, the Board 
finds that the initial 10 percent rating currently assigned 
for left rib disability is proper, and that the criteria for 
higher evaluation have not been met under any analogous 
Diagnostic Code.

Notwithstanding the above discussion, a rating in excess of 
the assigned 10 percent schedular evaluation for the 
appellant's rib fracture disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
left rib fracture residuals addressed above have presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for rib disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
service-connected rib disability at issue and he has not 
demonstrated marked interference with employment due to the 
rib fracture residuals alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected left rib fractures disability 
at issue that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

II.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Rhinitis/sinus condition.

The appellant contends that he had rhinitis or a sinus 
condition while in-service and that he now has the same 
disorder.  He testified at his June 2004 Board hearing that 
he found it hard to breathe and that he would get a dry 
mouth.  He said that he started seeking treatment for his 
runny nose two to three years prior and that he had not 
sought treatment after his discharge in 1955.  The appellant 
further testified that he was not sure when his sinus 
problems started.  

Review of the appellant's service medical records reveals 
that there is no medical evidence of record to establish that 
he was ever treated for, or diagnosed with any rhinitis or 
sinusitis in service.  The report of the November 1955 
separation examination states that the appellant's sinuses 
were normal.

Review of the appellant's post-service medical records 
reveals no evidence that the appellant had rhinitis or 
sinusitis to a compensable degree within one year of his 
separation from service.  VA medical records dated in 1985 
include no indication that the appellant was ever treated 
for, or diagnosed with, any rhinitis or sinusitis.

A private treatment note dated in April 2003 indicates that 
the appellant sought treatment for complaints of sinus 
drainage for several months.  There was a question as to 
whether it could be related to the in-service rib injury.  
This doctor did not state any conclusion as to that question.

The appellant underwent a VA medical examination in July 
2005; the examiner reviewed the claims file.  The appellant 
reported a ten-year history of nasal oxygen use as well as a 
ten-year history of post-nasal drainage, congestion and 
frequent drying of his nasal mucosa.  After examining the 
appellant, the doctor rendered a diagnosis of mild rhinitis.  
The examiner stated that the appellant's rhinitis was most 
likely secondary to his use of nasal oxygen.  The examiner 
noted that the appellant did not have a history of recurrent 
sinusitis and that the examination did not reveal any 
clinical evidence of acute or chronic sinusitis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated rhinitis cannot be 
said to be related to service by way of direct incurrence or 
by manifestation within the presumptive period, the Board 
concludes that the claim for entitlement to service 
connection for rhinitis/sinusitis must be denied.  The Board 
also notes that the evidence of record is not in equipoise on 
the question of whether the appellant's claimed condition 
should be service connected.

The absence of any diagnosis of the claimed 
rhinitis/sinusitis in the service medical records dated 
between 1953 and 1955 constitutes negative evidence tending 
to disprove the assertion that the appellant incurred any 
rhinitis or sinusitis during his service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of rhinitis until more than forty years after the 
appellant's 1955 separation from service is itself evidence 
which tends to show that no rhinitis or sinusitis was 
incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  VA 
treatment records dated in 1985 show no diagnosis of rhinitis 
or sinusitis.  Thus, this is evidence that the appellant was 
not experiencing rhinitis many years after his separation 
from service.  

The Board notes that the written statements and testimony of 
the appellant to the effect that his rhinitis is causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only competent 
medical opinion of record - that of the July 2005 VA examiner 
- attributed the appellant's claimed condition to his use of 
nasal oxygen due to his COPD.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed 
rhinitis/sinusitis is not related to his active service.  
While it is apparent that the appellant does currently 
experience rhinitis, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of that 
condition and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for rhinitis/sinusitis.  As such, 
the evidence is insufficient to support a grant of service 
connection for that disorder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the 
rhinitis/sinusitis service connection claim.  Because the 
preponderance of the evidence is against this service 
connection claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


B.  Tympanic membrane disorder.

The appellant testified at his June 2004 Board hearing that 
he had not noticed any problem with a tympanic membrane 
condition after service.  His representative acknowledged 
that there was a lack of a diagnosis for any tympanic 
membrane condition. 

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not indicate that the 
appellant complained of any tympanic membrane problems during 
service.  The evidence of record does not indicate that the 
appellant was ever diagnosed with, or treated for, any 
tympanic membrane problem while he was on active duty.  The 
report from the November 1955 separation examination 
indicates that the appellant's ears in general and ear drums 
in particular were normal.  Likewise no post-service VA or 
private medical records include any notation of treatment 
for, or diagnosis of, any disorder involving the appellant's 
tympanic membrane(s).

The appellant underwent a VA medical examination in July 
2005; the examiner reviewed the appellant's claims file.  On 
physical examination, the appellant's tympanic membranes and 
external auditory canals were normal in appearance.  The 
examiner therefore did not render any diagnosis pertaining to 
any tympanic membrane disorder.

After careful review of the pertinent evidence of record, the 
Board finds that the competent medical evidence of record 
does not establish a current diagnosis of any pathology of 
either tympanic membrane.  The service medical records do not 
contain any diagnosis of the claimed condition.  The post-
service medical records do not establish a diagnosis of any 
such condition.  Thus, the claims file does not contain 
competent medical evidence to the effect that the appellant 
currently suffers from a diagnosed disability of the tympanic 
membrane(s).  

While the appellant contends that he currently experiences 
various ear symptoms that are causally related to his 
service, the evidence does not indicate that he possesses 
medical expertise.  His opinion is not competent medical 
evidence on a matter requiring medical expertise, such as 
diagnosis or causation.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a current diagnosis indicative of some tympanic 
membrane disorder, the preponderance of the evidence is 
against the appellant's claim for service connection for any 
such condition.  With the absence of a current diagnosis of 
the claimed disorder, the evidence cannot establish a causal 
connection between the claimed disorder and service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the appellant's claim for service connection for a 
tympanic membrane disorder should be denied.


ORDER

An initial evaluation in excess of 10 percent for the left 
rib disability is denied.

Service connection for a rhinitis/sinus condition and for a 
tympanic membrane disorder is denied.

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


